      Case 1:15-cv-09242-RMB-KNF Document 303 Filed 01/10/21 Page 1 of 1



                                  HARVARD LAW SCHOOL
                                        CAMBRIDGE • MASSACHUSETTS • 02138




WILLIAM B. RUBENSTEIN                                                                  Areeda Hall 323
Bruce Bromley Professor of Law                                                           617.496.7320
                                                                            rubenstein@law.harvard.edu



BY ECF ONLY


                                                     January 10, 2021

Hon. Richard M. Berman
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:     Grottano, et al., v. The City of New York, et al., Civil Action No. 1:15-cv-09242

Dear Judge Berman:

        By letter order dated May 29, 2020, the Court approved my appointment as a mediator in
the above-captioned matter, noting that I had agreed to provide eight (8) hours of pro bono
mediation services to the parties. Throughout the succeeding seven months of 2020, I worked
closely with the parties, expending dozens of hours of pro bono time; my law student research
assistants also contributed a similar (or even greater) quantity of pro bono hours on the case.

       At the January 5, 2021 status conference, I informed the Court that I am unable to
continue as a mediator in the matter in 2021. This letter is meant to place on the public record
the formal termination of my involvement in the case as of that date.

        I have been honored to serve the Court in this case and hope that my efforts helped move
the parties toward resolution of the issues that arose in implementing their settlement agreement.

                                                     Sincerely,



                                                     William B. Rubenstein
